DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/586,006 (09/27/19) filed on 06/08/21.
Priority
Applicant is not entitled to the priority date (08/16/12) of prior-filed application 13/587,635.  The disclosure of the prior-filed application, Application No. 13/587,635, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Although prior-filed Application Number 13/587,635 (now Patent Number 10/430,885) appears to provide general support for a feedback loop occurring between a mobile computing device and a server regarding images of a damaged object, the prior-filed application does not provide specification support for the invention as claimed such as: (a) There is no specification support for a “viewfinder” as recited in claims 1, 21 and 26.  By extension, there is no support for dependent claims 3 - 5, 7, 22 - 25 and 27 - 30 with respect to this feature.  (b)  There is no specification support for a “graphical visual aid” or a “second graphical visual aid” used to aid in positioning of the damaged objects as recited in claims 1, 21 and 26.  By extension, there is no support for dependent claims 3 - 5, 7, 22 - 25 and 27 - 30 with respect to these features.  (c)  There is no specification support with respect to the proper “position” or alignment of the damaged object in the “viewfinder” as recited in claims 1, 21 and 26.  By extension, there is no support for dependent claims 3 - 5, 7, 22 - 25 and 27 – 30 with respect to these features.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 5, 7, and 21 - 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaev, US Pub. No. 2017/0116494 in view of Amtrup, 2017/0111532 and Macciola, US Pub. No. 2017/0046788 or, in the alternative, under .
Re Claims 1, 21 and 26:  Isaev discloses a mobile computing device/ method/ system comprising: 
presenting, by a mobile computing device and on a display screen of the mobile computing device, a viewfinder that depicts a real-time image of a damaged object captured by a camera of the mobile computing device (Isaev, [0013] [0014] [0016], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 3Application No. 16/586,008Docket No.: 006591.02215\US Reply to Office Action of March 26, 2020 
displaying, by the mobile computing device and within the viewfinder, a graphical visual aid overlaid on the real-time image, wherein the graphical visual aid indicates the real-time image of the damaged object is properly positioned within the viewfinder based on a portion of the damaged object aligning with at least a portion of the graphical visual aid (Isaev, [0013] [0014] [0016] [0021] [0048] [0050] [0051], See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention. See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention. NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional 
capturing, by the mobile computing device and via the camera, a first image of the damaged object (Isaev, [0013] [0014] [0016], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
sending, by the mobile computing device and via a wireless network interface of the mobile computing device, and to an insurance claim processing server, the first image (Isaev, [0040] [0057], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
capturing, by the mobile computing device, via the camera and in response to the request, a second image of the damaged object (Isaev, [0013] [0014] [0016], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 

receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image; 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions; 
automatically processing the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object;
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object.
	Amtrup discloses:
receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image (Amtrup, abstract, Fig. 4, [0008] [0009] [0010] [0019] [0044] [0046] [0053] [0074], See also, MPEP § 2111.04 and § 2103 I. C. Interpreted akin to a “wherein” clause that is not further limiting of the claimed invention, See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions (Amtrup, abstract, Fig.4, [0009] [0010] [0019] [0046] [0054] [0074] [0096] [0097] [0104] [0106] [0107] [0111], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.); 
	Macciola discloses:
automatically processing the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object (Macciola, abstract, [0071] [0075] [0079] [0108] [0110] [0303] [0323] [0359], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.);
the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object (Macciola, abstract, [0071] [0075] [0079] [0108] [0111], See also, MPEP § 2111.05, “nonfunctional descriptive material” interpreted as not further limiting of the claimed invention, NOTE:  Interpretation #1  The “damaged object” and the “insurance claim processing server” are non-functional descriptive material.  The description of the object and server have no bearing on the underlying steps or acts performed as part of the claimed invention.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Isaev by adopting the teachings of Amtrup and Macciola to provide receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image; presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions; automatically processing the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object; and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object.

The claimed invention uses known techniques to improve a similar method/ device in the same way.  The claimed invention applies known techniques to a known method/ device ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
	Alternatively,
Re Claims 1, 21 and 26:  Isaev discloses mobile computing device/ method/ system comprising: 
presenting, by a mobile computing device and on a display screen of a mobile computing device, a viewfinder that depicts a real-time image of a object captured by a camera of the mobile computing device (Isaev, [0013] [0014] [0016], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 3Application No. 16/586,008Docket No.: 006591.02215\US Reply to Office Action of March 26, 2020 
displaying, by a mobile computing device and within the viewfinder, a graphical visual aid overlaid on the real-time image, wherein the graphical visual aid indicates the real-time image of the damaged object is properly positioned within the viewfinder based on a portion of the object aligning with at least a portion of the graphical visual aid (Isaev, [0013] [0014] [0016] [0021] [0048] [0050] [0051], See also, MPEP § 2111.04 and § 2103 Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
capturing, by the mobile computing device and via a camera of the mobile computing device, a first image of the object (Isaev, [0013] [0014] [0016], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
sending, by the mobile computing device and via a wireless network interface of the mobile computing device, and to an server, the first image (Isaev, [0040] [0057], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
capturing, by the mobile computing device, via the camera and in response to the request, a second image of the object (Isaev, [0013] [0014] [0016], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
	Isaev fails to explicitly disclose:
receiving, by the mobile computing device and via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image; 

automatically process the second image by analyzing a blurriness level of the second image;
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the processing, the second image of the damaged object.
wherein the object is a damaged object; 
and wherein the server is an insurance claim processing server.
	Amtrup discloses:
receiving, by the mobile computing device and via the wireless network interface, from the server and in response to the server determining that the first image is not acceptable, a request for a second image of the object, the request comprising instructions associated with the requested second image (Amtrup, abstract, Fig. 4, [0008] [0009] [0010] [0019] [0044] [0046] [0053] [0074], See also, MPEP § 2111.04 and § 2103 I. C. Interpreted akin to a “wherein” clause that is not further limiting of the claimed invention, NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention); 
presenting, by the mobile computing device, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the object within the viewfinder based on the instructions  (Amtrup, abstract, Fig.4, [0009] [0010] Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention,); 
	Macciola discloses:
automatically processing the second image of the damaged object by analyzing a blurriness level of the second image of the damaged object (Macciola, abstract, [0071] [0075] [0079] [0108] [0110] [0303] [0323] [0359], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention.);
and sending, by the mobile computing device, via the wireless network interface and to the insurance claim processing server, based on a result of the automatic processing, the second image of the damaged object (Macciola, abstract, [0071] [0075] [0079] [0108] [0111], NOTE:  Interpretation #2  The “damaged object” and the “insurance claim processing server” are analogous to other objects or servers in context of the claimed invention..).
	Tofte discloses:
wherein the object is a damaged object (Tofte, abstract, [0008] [0021 [0023] [0036 [0037] [0038]); 
and wherein the server is an insurance claim processing server (Tofte, [0009] [0010] [0021] [0029] [0030]).
Analogous Art It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Isaev, Amtrup and Macciola are reasonably pertinent to the particular problem with which the applicant was concerned which was streamlining and improving the efficiency of a process related to the exchange of images between a mobile device and server.  In this case, Macciola and Tofte are in the field of applicant’s endeavor because they relate to insurance claims processing.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Isaev by adopting the teachings of Amthrup, Macciola and Tofte to provide presenting, by a mobile computing device and on a display screen of the mobile computing device, a viewfinder that depicts a real-time image of a damaged object captured by a camera of the mobile computing device; displaying, by 
One would have been motivated to streamline and improve the efficiency of processing the exchange of images for a damaged object between a mobile device and server associated with insurance claims.
The claimed invention uses known techniques to improve a similar method/ device in the same way.  The claimed invention applies known techniques to a known method/ device ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 3, 22 and 27:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Isaev further discloses presenting, by the mobile 
Re Claim 4:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses wherein the portion of the damaged object is a lateral side of the damaged object (Tofte, abstract, [0008] [0021 [0023] [0036] [0037] [0038],See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention.).
Re Claims 23 and 28:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses wherein the portion of the damaged object is a lateral side of the damaged object or a front side of the damaged object (Tofte, abstract, [0008] [0021 [0023] [0036] [0037] [0038],See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention.).  
Re Claims 5, 24 and 29:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses presenting, by the mobile computing device and on the display screen, a summary of one or more insurance claims initiated by a user (Tofte, [0007] [0008]).  
Re Claims 7, 25 and 30:  Isaev in view of Amthrup, Macciola and Tofte discloses the claimed invention supra and Tofte further discloses wherein the damaged object comprises a vehicle (Tofte, abstract, [0008] [0021 [0023] [0036] [0037] [0038],See also, MPEP § 2111.04 and § 2103 I. C. “wherein” clause interpreted as not further limiting of the claimed invention.).
Response to Arguments
101
Withdrawn in light of applicant’s arguments and/ or amendments.
112
Withdrawn in light of applicant’s arguments and/ or amendments.
Prior Art
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues, the obviousness rationale.
(a)Any alleged difference between the prior art and the claimed invention amount to what is “non-functional descriptive material.”  In other words, the “mobile computing device” which performs all the positively recited steps or acts required of the claimed invention would operate exactly the same regardless of what the “damaged object” is   The “mobile computing device” would not operate any differently if the “damage object” were a vehicle or let’s say equipment, personal property, real property or something else.  In other words, the “mobile computing device” which performs all the positively recited steps or acts required of the claimed invention would operate exactly the same regardless of whether it engages an “insurance claim processing server” or any other server.  The steps or acts performed by the “mobile computing device” relate image processing.  Whether the server engaging the “mobile computing device” is functioning in the realm of insurance claims processing or something else does not change the steps or acts the claimed “mobile computing device” is actually performing.  See also, MPEP § 2111.05.  (b) It has been held that a prior art reference must either be in the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Isaev, Amtrup and Macciola are reasonably pertinent to the particular problem with which the applicant was concerned which was streamlining and improving the efficiency of a process related to the exchange of images between a mobile device and server.  In this case, Macciola and Tofte are in the field of applicant’s endeavor because they relate to insurance claims processing.
Applicant argues the prior art fails to explicitly disclose, “receive, via the wireless network interface, from the insurance claim processing server and in response to the insurance claim processing server determining that the first image is not acceptable, a request for a second image of the damaged object, the request comprising instructions associated with the requested second image; present, on the display screen and within the viewfinder, a second graphical visual aid that indicates a different position for the damaged object within the viewfinder based on the instructions;”
Amtrup discloses a mobile device (akin to the “mobile computing device” claimed) receiving a processing result (akin to “a request for a second image of the damaged object, the request comprising instructions associated with the requested second image” claimed) from an image processing server (akin to the “insurance claim processing server” claimed).  Amtrup further discloses the mobile device (akin to the “mobile computing device” claimed) using additional processing operations based on the processing result (akin to “based on the instructions” claimed).  According to 
The claimed invention uses known techniques to improve a similar method/ device in the same way.  The claimed invention applies known techniques to a known method/ device ready for improvement to yield predictable results.  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692